UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                
                 Plaintiff-Appellee,
                  v.
ZAUBRALINDA Z. FAISON, a/k/a Linda              No. 00-4371
Faison, a/k/a Zaubralind Little, a/k/a
Nee Little, a/k/a Zaubra Faison,
a/k/a Zaubralinda Zelda Little,
                 Defendant-Appellant.
                                         
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CR-99-145-BR)

                   Submitted: February 16, 2001

                       Decided: March 26, 2001

   Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Theodore Mark Cooperstein, THEODORE M. COOPERSTEIN, P.C.,
Washington, D.C., for Appellant. Janice McKenzie Cole, United
States Attorney, Anne M. Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. FAISON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Zaubralinda Faison appeals from her conviction following her
guilty plea to embezzlement of public money, 18 U.S.C. § 641
(1994), and conspiracy to defraud the United States government, 18
U.S.C. § 371 (1994), for which she was sentenced to concurrent terms
of eighteen months imprisonment. Faison claims that the district court
abused its discretion in denying her motions to withdraw her guilty
plea and for substitution of counsel.

   This court reviews the denial of a motion to withdraw a guilty plea
for abuse of discretion. United States v. Craig, 985 F.2d 175, 178 (4th
Cir. 1993). Based on the factors set out in United States v. Moore, 931
F.2d 245, 248 (4th Cir. 1991), we find that the court did not abuse its
discretion in denying that motion.

   This court also reviews the denial of a motion for substitution of
counsel for abuse of discretion. United States v. DeTemple, 162 F.3d
279, 288 (4th Cir. 1998), cert. denied, 526 U.S. 1137 (1999). Our
review of the record discloses no abuse of discretion by the district
court in denying Faison’s motion for substitution of her court-
appointed attorney with privately-retained counsel. See United States
v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994) (setting forth the factors
for review of motions for the appointment of substitute counsel).
Accordingly, we affirm Faison’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED